Title: To George Washington from Royal Flint, 13 April 1779
From: Flint, Royal
To: Washington, George



Sir.
Camp Rariton [N.J.] April 13th 1779.

However unwilling I am to trouble your Excellency with an application that is not of official importance, yet the situation of my affairs obliges me to ask a furlough for a few weeks. I am persuaded your Excellency will indulge me in this request, when you are acquainted with the occasion of it.
I take the liberty of mentioning that previous to my entering the office in which, I now act, I was employed on business for the state of Connecticut. The concerns of that employment were so extensive that I was not able to close my accounts with the state, before it became necessary to attend to the duties of my new appointment. I am now requested by their treasury board to prepare for a settlement as soon as the circumstances of my present service will make it practicable. The Comisary General has given his consent & desired me to obtain your Excellencys permission that I may now repair to Connecticut for that purpose.
To prevent every chance of injury to the army from my being away; I have engaged Mr John Chaloner one of the Purchasing Comisaries to reside here during my absence. His long experience in public business & great assiduity to whatever he undertakes will render him fully capable of performing any service my duty requires.
It cannot be precisely determined how long I shall find it necessary to be gone, but should imagine I need not be absent from camp above six weeks. Your Excellency may be assured that I will loose no time in the execution of my business & will return to this army as soon as that is compleated. I am with great respect your Excellencys most obt & hbl. Srvt
Royal Flint
